Exhibit 10.55
 
Catastrophe Workers’ Compensation
Reinsurance Contract
Effective:  January 1, 2008


issued to


AmCOMP Preferred Insurance Company
North Palm Beach, Florida
AmCOMP Assurance Corporation
North Palm Beach, Florida
and
any and all insurance companies which are now or
hereafter come under the same ownership or management as the
AmCOMP Group
North Palm Beach, Florida
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 
Table of Contents
 
 

Article      Page         
I
 
Classes of Business Reinsured
1
II
 
Term
1
III
 
Special Termination
2
IV
 
Territory (BRMA 51A)
3
V
 
Exclusions
3
VI
 
Retention and Limit
7
VII
 
Reinstatement
7
VIII
 
Definitions
8
IX
 
Other Reinsurance
11
X
 
Federal Terrorism Recovery
11
XI
 
Annuities at Company’s Option
11
XII
 
Claims
12
XIII
 
Commutation
12
XIV
 
Special Commutation
13
XV
 
Salvage and Subrogation
14
XVI
 
Premium
15
XVII
 
Late Payments
16
XVIII
 
Offset
17
XIX
 
Access to Records (BRMA 1D)
17
XX
 
Liability of the Reinsurer
17
XXI
 
Net Retained Lines (BRMA 32E)
18
XXII
 
Errors and Omissions
18
XXIII
 
Currency (BRMA 12A)
18
XXIV
 
Taxes (BRMA 50B)
18
XXV
 
Federal Excise Tax (BRMA 17D)
18
XXVI
 
Reserves
19
XXVII
 
Insolvency
20
XXVIII
 
Arbitration
21
XXIX
 
Service of Suit (BRMA 49C)
22
XXX
 
Agency Agreement (BRMA 73A)
22
XXXI
 
Governing Law (BRMA 71B)
22
XXXII
 
Intermediary (BRMA 23A)
23
   
Schedule A
 

 
 


 

--------------------------------------------------------------------------------

Table of Contents
 
Catastrophe Workers’ Compensation
Reinsurance Contract
Effective:  January 1, 2008


issued to


AmCOMP Preferred Insurance Company
North Palm Beach, Florida
AmCOMP Assurance Corporation
North Palm Beach, Florida
and
any and all insurance companies which are now or
hereafter come under the same ownership or management as the
AmCOMP Group
North Palm Beach, Florida
(hereinafter referred to collectively as the “Company”)


by


The Subscribing Reinsurer(s) Executing the
Interests and Liabilities Agreement(s)
Attached Hereto
(hereinafter referred to as the “Reinsurer”)






Article I - Classes of Business Reinsured
 
By this Contract the Reinsurer agrees to reinsure the excess liability which may
accrue to the Company under its policies, contracts and binders of insurance or
reinsurance (hereinafter called “policies”) in force at the effective date
hereof or issued or renewed on or after that date, and classified by the Company
as Workers’ Compensation and Employers Liability business, subject to the terms,
conditions and limitations set forth herein and in Schedule A attached to and
forming part of this Contract.
 
Article II - Term
 
A.
This Contract shall become effective at 12:01 a.m., Local Standard Time where
the occurrence commences, January 1, 2008, with respect to losses arising out of
occurrences commencing at or after that time and date, and shall remain in force
until 12:01 a.m., Local Standard Time where the occurrence commences, January 1,
2009.

 
B.
Unless the Company elects that the Reinsurer have no liability for losses
arising out of occurrences commencing at or after the effective time and date of
termination or expiration, and so notifies the Reinsurer prior to or as promptly
as possible after the effective date of termination or expiration, reinsurance
hereunder on business in force at the effective time and date of termination or
expiration shall remain in full force and effect until expiration, cancellation
or next premium anniversary of such business, whichever first occurs, but in no
event beyond 12 months, plus odd time (not to exceed 18 months in all),
following the effective time and date of termination or expiration.

 
 
 
1

--------------------------------------------------------------------------------

Table of Contents
 
 
C.
Notwithstanding the provisions above, in the event that any policy subject to
this Contract is required by statute, regulation or by order of an insurance
department to be continued in force, the Reinsurer agrees to extend reinsurance
coverage hereunder following the termination or expiration of this Contract with
respect to such policy until the first date that the Company may lawfully
non-renew, cancel or terminate such policy, whether or not the Company actually
does non-renew, cancel or terminate such policy.  However, under no
circumstances shall runoff coverage under this paragraph exceed 36 months.

 
D.
Seven years after the termination or expiration of this Contract, the Company
shall advise the Reinsurer of any outstanding claims and/or occurrences (each
hereinafter referred to as a “claim”) arising during the term hereof, which have
not been finally settled and which may cause a recovery under this Contract, and
no liability shall attach hereunder for any claim not reported to the Reinsurer
within this seven-year period.

 
Article III - Special Termination
 
Notwithstanding the provisions of paragraph A of the Term Article, the Company
may terminate a Subscribing Reinsurer’s percentage share in this Contract if any
of the following circumstances occur, as clarified by public announcement for
subparagraphs 1 through 6 below and upon discovery for subparagraph 7
below.  The Company shall have 120 days from the date of public announcement or
discovery, as applicable, to exercise its option to terminate a Subscribing
Reinsurer’s percentage share in this Contract.  The effective date of special
termination may not be sooner than one day after the Company provides the
Subscribing Reinsurer notice of its election to specially terminate, unless
mutually agreed otherwise.
 
 
1.
The Subscribing Reinsurer’s policyholders’ surplus (or its equivalent under the
Subscribing Reinsurer’s accounting system) at the inception of this Contract has
been reduced by more than 25.0% of the amount of surplus (or the applicable
equivalent) 12 months prior to that date; or

 
 
2.
The Subscribing Reinsurer’s policyholders’ surplus (or its equivalent under the
Subscribing Reinsurer’s accounting system) at any time during the term of this
Contract has been reduced by more than 25.0% of the amount of surplus (or the
applicable equivalent) at the date of the Subscribing Reinsurer’s most recent
financial statement filed with regulatory authorities and available to the
public as of the inception of this Contract; or

 
 
3.
The Subscribing Reinsurer’s A.M. Best’s rating has been assigned or downgraded
below A- (including any “Not Rated” rating) and/or Standard & Poor’s rating has
been assigned or downgraded below BBB+ (including any “NR” rating); or

 
 
4.
The Subscribing Reinsurer has become merged with, acquired by or controlled by
any other entity or individual(s) not controlling the Subscribing Reinsurer’s
operations previously; however, this subparagraph shall not apply to the sale of
stock to a non-acquiring entity or where the acquiring company, corporation or
individual(s) has an A.M. Best’s rating higher than the rating held by the
Subscribing Reinsurer at the inception of this Contract; or

 
 
 
2

--------------------------------------------------------------------------------

Table of Contents
 
 
 
5.
A State Insurance Department or other legal authority has ordered the
Subscribing Reinsurer to cease writing business; or

 
 
6.
The Subscribing Reinsurer has become insolvent or has been placed into
liquidation or receivership (whether voluntary or involuntary) or proceedings
have been instituted against the Subscribing Reinsurer for the appointment of a
receiver, liquidator, rehabilitator, conservator or trustee in bankruptcy, or
other agent known by whatever name, to take possession of its assets or control
of its operations; or

 
 
7.
The Subscribing Reinsurer has ceased assuming new or renewal property or
casualty treaty reinsurance business.

 
Article IV - Territory (BRMA 51A)
 
The territorial limits of this Contract shall be identical with those of the
Company’s policies.
 
Article V - Exclusions
 
A.
This Contract does not apply to and specifically excludes the following:

 
 
1.
Reinsurance assumed by the Company under obligatory reinsurance agreements,
except:

 
 
a.
Agency reinsurance where the policies involved are to be reunderwritten in
accordance with the underwriting standards of the Company and reissued as
Company policies at the next anniversary or expiration date;

 
 
b.
Intercompany reinsurance between any of the reinsured companies under this
Contract.

 
 
2.
Ex-gratia payments.

 
 
3.
Risks subject to a deductible in excess of $25,000, or a self-insured retention
excess of $25,000, unless such deductible or self-insured retention is otherwise
mandated by statute or regulatory authority.

 
 
4.
Nuclear risks as defined in the “Nuclear Incident Exclusion Clause - Liability -
Reinsurance (U.S.A.)” and loss or liability defined in the “Nuclear Incident
Exclusion Clause - Reinsurance - No. 4” attached to and forming part of this
Contract.

 
 
5.
Pollution liability coverages excluded under the provisions of the “Pollution
Exclusion Clause - General Liability - Reinsurance (BRMA 39C)” attached to and
forming part of this Contract.

 
 
6.
Liability as a member, subscriber or reinsurer of any Pool, Syndicate or
Association, but this exclusion shall not apply to Assigned Risk Plans or
similar state-mandated plans.

 
 
 
3

--------------------------------------------------------------------------------

Table of Contents
 
 
 
7.
All liability of the Company arising by contract, operation of law, or
otherwise, from its participation or membership, whether voluntary or
involuntary, in any insolvency fund.  “Insolvency fund” includes any guaranty
fund, insolvency fund, plan, pool, association, fund or other arrangement,
however denominated, established or governed, which provides for any assessment
of or payment or assumption by the Company of part or all of any claim, debt,
charge, fee or other obligation of an insurer, or its successors or assigns,
which has been declared by any competent authority to be insolvent, or which is
otherwise deemed unable to meet any claim, debt, charge, fee or other obligation
in whole or in part.

 
 
8.
Loss or liability as excluded in the “War Risk Exclusion Clause (Reinsurance)”
attached to and forming part of this Contract.  However, this exclusion shall
not apply to an act of terrorism that is certified by the Secretary of Treasury,
in concurrence with the Secretary of State and the Attorney General of the
United States.

 
 
9.
Operation under the jurisdiction of the United States Longshore and Harbor
Workers’ Compensation Act or the Jones Act, except for incidental exposures
(i.e., 10.0% or less of the insured’s estimated payroll when the account is
quoted).

 
 
10.
Operations employing the process of nuclear fission or fusion or handling of
radioactive material, which operations include but are not limited to:

 
 
a.
The use of nuclear reactors such as atomic piles, particle accelerators or
generators; or

 
 
b.
The use, handling or transportation of radioactive materials, or the use,
handling or transportation of any weapon of war or explosive device employing
nuclear fission or fusion.

 
However, subparagraphs a and b above shall not apply to:
 
 
i.
The exclusive use of particle accelerators incidental to ordinary industrial or
education research pursuits, or

 
 
ii.
The exclusive use, handling or transportation of radioisotopes for medical or
industrial use, or to radium or radium compounds.

 
 
11.
Operation of docks or wharves as related to port authorities.

 
 
12.
The manufacturing, mining, refining, processing, distribution, installation,
removal or encapsulment of asbestos.

 
 
13.
Risks involving known exposure to the following substances:

 
 
a.
Dioxin;

 
 
b.
Polychlorinated biphenols;

 
 
c.
Asbestos.

 
 
14.
All railway operations except sidetrack agreements.

 
 
 
4

--------------------------------------------------------------------------------

Table of Contents
 
 
 
15.
Amusement parks, carnivals or circuses.  This exclusion shall not apply to
miniature golf courses or driving range operations.

 
 
16.
Subaquaeous operations.

 
 
17.
Underground mining; however, this exclusion shall not be construed to apply to
open-pit quarrying or “surface mining” operations.

 
 
18.
Blasting operations, except for incidental exposures (i.e., 10.0% or less of the
insured’s estimated payroll when the account is quoted).

 
 
19.
Demolition of buildings or structures in excess of five stories.

 
 
20.
Shoring and moving of buildings or structures, or underpinning that involves
pier and beam construction, commercial buildings with more than three stories or
hillside building reinforcements.  However, this exclusion shall not apply to
foundation repair risks for which neither the insured nor its employees are in
tunnels or are otherwise working under buildings.

 
 
21.
Erection or repair of scaffolds if 10.0% or more of the insured’s annual
remuneration is attributed to NCCI Class Code 9534 or 9529.

 
 
22.
Construction of tunnels or dams.

 
 
23.
Fireworks, fuses, or any explosive substance (as defined below) as follows:

 
 
a.
Manufacturers or importers of such items;

 
 
b.
Loading of such items into containers for use as explosive objects, propellant
charges or detonation devices and the storage thereof (except as previously
provided for, on an incidental basis, in exclusion 18);

 
 
c.
Manufacturers or importers of any product in which such items are an ingredient;

 
 
d.
Handling, storage, transportation or use of such items (except as previously
provided for, on an incidental basis, in exclusion 18).

 
“Explosive substance” is defined as any substance manufactured for the express
purpose of exploding as differentiated from commodities used industrially and
which are only incidentally explosive.
 
 
24.
Onshore and offshore gas and oil drilling operations.

 
 
25.
Operations where principal business includes the use of any owned or unowned
aircraft, or any device or machine intended for and/or aiding in the achievement
of atmospheric flight, projection or orbit, and/or the ownership or operation of
any airport.  This exclusion shall not apply where exposure is incidental (i.e.,
constitutes 10.0% or less of the insured’s payroll) to the principal business
operations and the aircraft contains eight seats or fewer.

 
 
 
5

--------------------------------------------------------------------------------

Table of Contents
 
 
26.
Municipal law enforcement organizations and municipal fire fighting
organizations, whether professional or voluntary.  This exclusion shall not
apply to off-duty law enforcement officers when employed by an entity other than
a municipality for duties performed within the scope of the job for which they
were hired.

 
 
27.
Logging or forestry operations.

 
 
28.
Professional employment organizations (PEOs).

 
 
29.
Professional sports teams.

 
 
30.
Operations where the principal business of the risk is manufacturing,
production, distribution, refining or storage of natural or artificial fuel,
gas, butane, propane, liquefied petroleum gases or gasoline.  This exclusion
shall not apply to any risk whose principal business operations are any of the
following:

 
 
a.
Retail gasoline service station, either full or self service, or retail gasoline
marina;

 
 
b.
Convenience store with gasoline sales with its petroleum gas and/or storage
tanks located below ground.

 
 
31.
Loss, damage, liability, cost or expense of whatsoever nature directly caused
by, contributed to by, resulting from or arising out of or in connection with
any act of terrorism (as defined in paragraph G of the Definitions Article)
and/or threat thereof, involving the use of any biological, chemical or nuclear
agent, material, device or weapon.

 
 
32.
Business reinsured by the Minnesota Workers’ Compensation Reinsurance
Association, whether contractually assumed or imposed by law, including, but not
limited to, direct or indirect loss, damage, liability, cost or
expense.  However, this exclusion shall not apply to:

 
 
a.
Losses paid within the Company’s net retention; or

 
 
b.
Losses paid in excess of the benefits allowed under Minnesota Workers’
Compensation law.

 
B.
In the event the Company is inadvertently bound on any risk which is excluded
under subparagraph 9, subparagraphs 14 through 27, or subparagraph 30 of
paragraph A above, the reinsurance provided under this Contract shall apply on
such risk until discovery by the Company of the existence of such risk and for
30 days thereafter or for a period of time specific to the applicable state
cancellation requirements, not to exceed 120 days.  This limitation shall not
apply as respects Arizona.  Coverage shall cease after such time or at policy
anniversary as respects Arizona policies, unless the Company has received from
the Reinsurer written notice of its approval of such risk within 30 days.

 
C.
Notwithstanding the foregoing, any reinsurance falling within the scope of one
or more of the exclusions set forth above that is specially accepted by the
Reinsurer from the Company shall be covered under this Contract and subject to
all of the terms and conditions hereof, except as such terms are modified by the
special acceptance.  In the event a reinsurer becomes a party to this Contract
subsequent to one or more special acceptances hereunder, the new reinsurer shall
automatically accept such special acceptance(s) as being covered
hereunder.  Further, if one or more reinsurers under this Contract agreed to
special acceptance(s) under the contract replaced by this Contract, such special
acceptance(s) shall be automatically covered hereunder with respect to the
interests and liabilities of such reinsurer(s).

 
 
 
 
6

--------------------------------------------------------------------------------

Table of Contents
 
Article VI - Retention and Limit
 
A.
As respects each excess layer of reinsurance coverage provided by this Contract,
the Company shall retain and be liable for the first amount of ultimate net loss
(regardless of the combination of classes of business, number of policies or
number of interests involved), shown as “Company’s Retention” for that excess
layer in Schedule A attached hereto, arising out of each occurrence.  The
Reinsurer shall then be liable, as respects each excess layer, for the amount by
which such ultimate net loss exceeds the Company’s applicable retention, but the
liability of the Reinsurer shall not exceed the amount, shown as “Reinsurer’s
Per Occurrence Limit” for that excess layer in Schedule A attached hereto, as
respects any one occurrence.

 
B.
The Company’s ultimate net loss, for the purpose of this Contract, shall be
deemed to be a maximum of $10,000,000 any one life from the ground up.

 
C.
The Company deems that the maximum Employers Liability policy limits subject
hereto shall not exceed $2,000,000.  Policy limits in excess of $2,000,000 may
be submitted by special acceptance to the Reinsurer for coverage hereunder,
subject to the provisions of paragraph C of the Exclusions Article.

 
Article VII - Reinstatement
 
A.
In the event all or any portion of the reinsurance under any excess layer of
reinsurance coverage provided by this Contract is exhausted by loss, the amount
so exhausted shall be reinstated immediately from the time the occurrence
commences hereon.  For each amount so reinstated the Company agrees to pay
additional premium equal to the product of the following:

 
 
1.
The percentage of the occurrence limit for the excess layer reinstated (based on
the loss paid by the Reinsurer under that excess layer); times

 
 
2.
The earned reinsurance premium for the excess layer reinstated for the term of
this Contract, including the runoff period, if any (exclusive of reinstatement
premium).

 
B.
Whenever the Company requests payment by the Reinsurer of any loss under any
excess layer hereunder, the Company shall submit a statement to the Reinsurer of
reinstatement premium due the Reinsurer for that excess layer.  If the earned
reinsurance premium for any excess layer for the term of this Contract
(including the runoff period, if any) has not been finally determined as of the
date of any such statement, the calculation of reinstatement premium due for
that excess layer shall be based on the annual deposit premium for that excess
layer and shall be readjusted when the earned reinsurance premium for that
excess layer for the term of this Contract (including the runoff period, if any)
has been finally determined.  Any reinstatement premium shown to be due the
Reinsurer for any excess layer as reflected by any such statement (less prior
payments, if any, for that excess layer) shall be payable by the Company
concurrently with payment by the Reinsurer of the requested loss for that excess
layer.  Any return reinstatement premium shown to be due the Company shall be
remitted by the Reinsurer as promptly as possible after receipt and verification
of the Company’s statement.

 
 
 
7

--------------------------------------------------------------------------------

Table of Contents
 
C.
Notwithstanding anything stated herein, the liability of the Reinsurer hereunder
shall not exceed the amount, shown as “Reinsurer’s Per Occurrence Limit” for
that excess layer in Schedule A attached hereto, as respects loss or losses
arising out of any one occurrence, nor shall it exceed the amount, shown as
“Reinsurer’s Term Limit” for that excess layer in Schedule A attached hereto, as
respects loss or losses arising out of all occurrences during the term of this
Contract.

 
Article VIII - Definitions
 
A.
“Ultimate net loss” as used herein is defined as the sum or sums (including loss
in excess of policy limits, extra contractual obligations and any loss
adjustment expense, as hereinafter defined) paid or payable by the Company in
settlement of claims and in satisfaction of judgments rendered on account of
such claims, after deduction of all recoveries from subrogation, all recoveries,
and all claims on inuring insurance or reinsurance, whether collectible or
not.  Nothing herein shall be construed to mean that losses under this Contract
are not recoverable until the Company’s ultimate net loss has been ascertained.

 
B.
“Loss in excess of policy limits” and “extra contractual obligations” as used
herein shall be defined as follows:

 
 
1.
“Loss in excess of policy limits” shall mean 90.0% of any amount paid or payable
by the Company in excess of its policy limits, but otherwise within the terms of
its policy, such loss in excess of the Company’s policy limits having been
incurred because of, but not limited to, failure by the Company to settle within
the policy limits or by reason of the Company’s alleged or actual negligence or
bad faith in rejecting an offer of settlement or in the preparation of the
defense or in the trial of an action against its insured or reinsured or in the
preparation or prosecution of an appeal consequent upon such an action.

 
 
2.
“Extra contractual obligations” shall mean 90.0% of any punitive, exemplary,
compensatory or consequential damages paid or payable by the Company, not
covered by any other provision of this Contract and which arise from the
handling of any claim on business subject to this Contract, such liabilities
arising because of, but not limited to, failure by the Company to settle within
the policy limits or by reason of the Company’s alleged or actual negligence or
bad faith in rejecting an offer of settlement or in the preparation of the
defense or in the trial of an action against its insured or reinsured or in the
preparation or prosecution of an appeal consequent upon such an action.  An
extra contractual obligation shall be deemed, in all circumstances, to have
occurred on the same date as the loss covered or alleged to be covered under the
policy.

 
Notwithstanding anything stated herein, this Contract shall not apply to any
loss in excess of policy limits or any extra contractual obligation incurred by
the Company as a result of any fraudulent and/or criminal act by any officer or
director of the Company acting individually or collectively or in collusion with
any individual or corporation or any other organization or party involved in the
presentation, defense or settlement of any claim covered hereunder.
 
 
 
8

--------------------------------------------------------------------------------

Table of Contents
 
If any provision of this paragraph B shall be rendered illegal or unenforceable
by the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Contract or the enforceability of
such provision in any other jurisdiction.
 
C.
“Occurrence” as used herein is defined as an accident or occurrence or a series
of accidents or occurrences arising out of or caused by one event, whether
involving one or more of the Company’s policies, except that:

 
 
1.
As respects Workers’ Compensation policies, each occupational or industrial
disease or cumulative injury case contracted by an employee of an insured shall
be deemed to have been caused by a separate occurrence commencing on:

 
 
a.
The date of disability for which compensation is payable if the case is
compensable under the Workers’ Compensation Law;

 
 
b.
The date disability due to the disease actually began if the case is not
compensable under the Workers’ Compensation Law; or

 
 
c.
The date of cessation of employment if claim is made after employment has
ceased.

 
 
2.
Notwithstanding the provisions of subparagraph 1 above, as respects losses
resulting from occupational or industrial disease and cumulative injury suffered
by employees of an insured for which the employer is liable as a result of a
sudden and accidental event not exceeding 72 hours in duration, all such losses
shall be considered one occurrence and may be combined with losses not
classified as occupational or industrial disease or cumulative injury which
arise out of the same event and the combination of such losses shall be
considered as one occurrence within the meaning hereof.

 
 
3.
Notwithstanding the foregoing, the following shall apply to occurrences
involving natural disasters:

 
 
a.
An occurrence shall be limited to damage, injury or loss arising out of a
natural disaster during any continuous 168 hour period.

 
 
b.
The Company may choose the date and time when such 168 hour period commences and
if the occurrence is of greater duration than 168 hours, the Company may divide
such occurrence into two or more occurrences, provided no two periods overlap
and provided no period commences earlier than the date and time of the first
loss to the Company in such occurrence.

 
 
c.
“Natural disaster” shall mean loss caused by the perils of tornado, cyclone,
windstorm, hurricane and hail arising from the same atmospheric disturbance;
earthquake, including ensuing fire, landslide, mudslide, flood, tidal wave;
volcanic eruptions; flood; tides; tidal wave; landslide/mudslide; and meteors.

 
 
 
 
9

--------------------------------------------------------------------------------

Table of Contents
 
D.
“Occupational or industrial disease” shall mean any abnormal condition that
fulfills all of the following conditions:

 
 
1.
It is not traceable to a definite compensable accident occurring during the
employee’s present or past employment; and

 
 
2.
It has been caused by exposure to a disease producing agent or agents present in
the workers’ occupational environment; and

 
 
3.
It has resulted in a disability or death.

 
E.
“Cumulative injury” is any injury that fulfills all of the following conditions:

 
 
1.
It is not traceable to a definite compensable accident occurring during the
employee’s present or past employment; and

 
 
2.
It has occurred from, and has been aggravated by, a repetitive
employment-related activity; and

 
 
3.
It has resulted in a disability or death.

 
F.
“Loss adjustment expense” as used herein shall mean expenses assignable to the
investigation, appraisal, adjustment, settlement, litigation, defense and/or
appeal of specific claims, regardless of how such expenses are classified for
statutory reporting purposes.  Loss adjustment expense shall include, but not be
limited to, interest on judgments, expenses of outside adjusters and declaratory
judgment expenses or other legal expenses and costs incurred in connection with
coverage questions and legal actions connected thereto, but shall not include
office expenses or salaries of the Company’s regular employees other than
medical management personnel whose cost the Company will bill to specific cases
on a time and expense basis.

 
G.
“Act of terrorism” as used herein shall mean either:

 
 
1.
Any act of any person or persons either acting on behalf of or in connection
with any organization or group with activities directed towards overthrowing,
intimidating, coercing or influencing any government de jure or de facto or its
populace or its economic, political or social systems, by force, violence,
weapons of mass destruction, disruption or subversion of communication and
information system infrastructures and/or its content thereof, or sabotage
and/or threat therefrom; or

 
 
2.
An act of terrorism that is certified by the Secretary of Treasury, in
concurrence with the Secretary of State and the Attorney General of the United
States.

 
Notwithstanding the above, in the event of an occurrence which arises out of an
act of workplace violence and is not consistent with the provisions of
subparagraphs 1 and 2 of this paragraph G, such loss shall be covered hereunder,
subject to the provisions of the Retention and Limit Article and all other
provisions of this Contract and shall not be considered an act of
terrorism.  Further, any occurrence which is not or cannot be determined,
classified or certified in accordance with the provisions of subparagraphs 1
and 2 of this paragraph G shall be covered hereunder and not considered an act
of terrorism.
 
 
 
10

--------------------------------------------------------------------------------

Table of Contents
 
Article IX - Other Reinsurance
 
A.
The Company shall be permitted to carry facultative reinsurance, recoveries
under which shall inure to the benefit of this Contract.

 
B.
The Company shall be permitted to carry underlying quota share reinsurance and
underlying excess reinsurance, recoveries under which shall inure solely to the
benefit of the Company and be entirely disregarded in applying all of the
provisions of this Contract.

 
Article X - Federal Terrorism Recovery
 
A.
Any loss reimbursement the Company receives from the United States Government
under the Terrorism Risk Insurance Act of 2002, as amended by the Terrorism Risk
Insurance Extension Act of 2005 and any subsequent amendments or extensions
thereof (together the “Terrorism Act”) as a result of occurrences commencing
during the term of this Contract shall inure to the benefit of this Contract in
the proportion that the Company’s insured losses (as defined in the Terrorism
Act) in that occurrence under policies reinsured under this Contract bear to the
Company’s total insured losses in that occurrence.

 
B.
If a loss reimbursement received by the Company under the Terrorism Act is based
on the Company’s insured losses in more than one occurrence and the United
States Government does not designate the amount allocable to each occurrence,
the reimbursement shall be prorated in the proportion that the Company’s insured
losses in each occurrence bear to the Company’s total insured losses arising out
of all occurrences to which the recovery applies.

 
Article XI- Annuities at Company’s Option
 
A.
Whenever the Company is required, or elects, to purchase an annuity or to
negotiate a structured settlement in excess of the retention of this Contract,
either in satisfaction of a judgment or in an out-of-court settlement or
otherwise, the cost of the annuity or the structured settlement, as the case may
be, shall be deemed part of the Company’s ultimate net loss, provided such
annuity or structured settlement terms grant the Company full and final release
as respects the indemnity portion of the settlement.  Additionally, it is the
Company’s intent to place all annuities or structured settlements with a carrier
whose A.M. Best’s rating is “A” or better.

 
B.
The terms “annuity” or “structured settlement” shall be understood to mean any
insurance policy, lump sum payment, agreement or device of whatever nature
resulting in the payment of a lump sum by the Company in settlement of any or
all future liabilities which may attach to it as a result of an occurrence.

 
C.
In the event the Company purchases an annuity which inures in whole or in part
to the benefit of the Reinsurer, it is understood that the liability of the
Reinsurer is not released thereby. In the event the Company is required to
provide benefits not provided by the annuity for whatever reason, the Reinsurer
shall pay its share of any loss.

 
 
 
11

--------------------------------------------------------------------------------

Table of Contents
 
Article XII - Claims
 
A.
Whenever a claim or settlement by the Company appears likely, in the sole
judgment of the Company, to result in a claim under this Contract, the Company
shall notify the Reinsurer.  Further, the Company shall notify the Reinsurer
whenever a claim involves a fatality, amputation, spinal cord damage, brain
damage, blindness or extensive burns, regardless of liability, including all
subsequent developments.  The Reinsurer shall have the right to participate, at
its own expense, in the defense of any claim or suit or proceeding involving
this reinsurance.

 
B.
All claim settlements made by the Company, provided such settlements are within
the terms of this Contract, shall be binding upon the Reinsurer, and the
Reinsurer agrees to pay all amounts for which it may be liable upon receipt of
reasonable evidence of the amount paid by the Company.

 
Article XIII - Commutation
 
A.
Either the Company or the Reinsurer may request commutation of that portion of
any excess loss hereunder represented by any outstanding claim or claims after
seven years from the date of an occurrence.  If both parties desire to commute a
claim or claims, then within 60 days after such agreement, the Company shall
submit a statement of valuation of the outstanding claim or claims showing the
elements considered reasonable to establish the ultimate net loss and the
Reinsurer shall pay the amount requested.  Commutation of loss will be
calculated on the present value of the loss within the layer of coverage.

 
B.
If agreement, as outlined in the paragraph above, cannot be reached, the effort
can be abandoned or, alternately, the Company and the Reinsurer may mutually
appoint an actuary or appraiser to investigate, determine and capitalize such
claim or claims.  If both parties then agree, the Reinsurer shall pay its
proportion of the amount so determined to be the capitalized value of such claim
or claims.

 
C.
If the parties, as outlined in the paragraphs above, fail to agree, they may
abandon the effort or they may agree to settle any difference using a panel of
three actuaries, one to be chosen by each party and the third by the two so
chosen.  If either party refuses or neglects to appoint an actuary within 60
days, the other party may appoint two actuaries.  If the two actuaries fail to
agree on the selection of a third actuary within 60 days of their appointment,
each of them shall name two, of whom the other shall decline one and the
decision shall be made by drawing lots.  All the actuaries shall be regularly
engaged in the valuation of Workers’ Compensation claims and shall be Fellows of
the Casualty Actuarial Society or Members of the American Academy of
Actuaries.  None of the actuaries shall be under the control of either party to
this Contract.

 
D.
Each party shall submit its case to its actuary within 60 days of the
appointment of the third actuary.  The decision in writing of any two actuaries,
when filed with the parties hereto, shall be final and binding on both
parties.  The expense of the actuaries and of the commutation shall be equally
divided between the two parties.  Said commutation shall take place in North
Palm Beach, Florida, unless some other place is mutually agreed upon by the
Company and the Reinsurer.

 
 
 
12

--------------------------------------------------------------------------------

Table of Contents
 
 
Article XIV - Special Commutation
 
A.
In the event a Subscribing Reinsurer meets one or more of the following
conditions, the Company may require a commutation of that portion of any excess
loss hereunder represented by any outstanding claim or claims, including any
related loss adjustment expense:

 
 
1.
The Subscribing Reinsurer’s A.M. Best’s rating has been assigned or downgraded
below A- (including any “Not Rated” rating) and/or Standard & Poor’s rating has
been assigned or downgraded below BBB+ (including any “NR” rating); or

 
 
2.
The Subscribing Reinsurer has ceased assuming new or renewal property or
casualty treaty reinsurance business.

 
“Outstanding claim or claims” shall be defined as known or unknown claims,
including any billed yet unpaid claims.  However, unless otherwise mutually
agreed, this paragraph A shall not apply unless the outstanding claim or claims
is for an amount not less than $5,000.
 
B.
If the Company elects to require commutation as provided in paragraph A above,
the Company shall submit a Statement of Valuation of the outstanding claim or
claims as of the last day of the month immediately preceding the month in which
the Company elects to require commutation, as determined by the Company.  Such
Statement of Valuation shall include the elements considered reasonable to
establish the excess loss and shall set forth or attach the information relied
upon by the Company and the methodology employed to calculate the excess
loss.  The Subscribing Reinsurer shall then pay the amount requested within 30
calendar days of receipt of such Statement of Valuation, unless the Subscribing
Reinsurer needs additional information from the Company to assess the Company’s
Statement of Valuation or contests such amount.

 
C.
If the Subscribing Reinsurer needs additional information from the Company to
assess the Company’s Statement of Valuation or contests the amount requested,
the Subscribing Reinsurer shall so notify the Company within 15 calendar days of
receipt of the Company’s Statement of Valuation.  The Company shall supply any
reasonably requested information to the Subscribing Reinsurer within 15 calendar
days of receipt of the notification.  Within 30 calendar days of the date of the
notification or of the receipt of the information, whichever is later, the
Subscribing Reinsurer shall provide the Company with its Statement of Valuation
of the outstanding claim or claims as of the last day of the month immediately
preceding the month in which the Company elects to require commutation, as
determined by the Subscribing Reinsurer.  Such Statement of Valuation shall
include the elements considered reasonable to establish the excess loss and
shall set forth or attach the information relied upon by the Subscribing
Reinsurer and the methodology employed to calculate the excess loss.

 
D.
In the event the Subscribing Reinsurer’s Statement of Valuation of the
outstanding claim or claims is viewed as unacceptable to the Company, the
Company may either abandon the commutation effort, or may seek to settle any
difference by using an independent actuary agreed to by the parties.

 
 
 
13

--------------------------------------------------------------------------------

Table of Contents
 
E.
If the parties cannot agree on an acceptable independent actuary within 15
calendar days of the date of the Subscribing Reinsurer’s Statement of Valuation,
then each party shall appoint an actuary as party arbitrators for the limited
and sole purpose of selecting an independent actuary.  If the actuaries cannot
agree on an acceptable independent actuary within 15 calendar days of the date
of the Subscribing Reinsurer’s Statement of Valuation, the Company shall supply
the Subscribing Reinsurer with a list of at least three proposed independent
actuaries, and the Subscribing Reinsurer shall select the independent actuary
from that list.

 
F.
Upon selection of the independent actuary, both parties shall present their
respective written submissions to the independent actuary.  The independent
actuary may, at his or her discretion, request additional information.  The
independent actuary shall issue his or her decision within 45 calendar days
after the written submissions have been filed and any additional information has
been provided.

 
G.
The decision of the independent actuary shall be final and binding.  The expense
of the independent actuary shall be equally divided between the two
parties.  For the purposes of this Article, unless mutually agreed otherwise, an
“independent actuary” shall be an actuary who satisfies each of the following
criteria:

 
 
1.
Is regularly engaged in the valuation of claims resulting from lines of business
subject to this Contract; and

 
 
2.
Is either a Fellow of the Casualty Actuarial Society or of the American Academy
of Actuaries; and

 
 
3.
Is disinterested and impartial regarding this commutation.

 
H.
Notwithstanding paragraphs A, B and C above, in the event that the Subscribing
Reinsurer no longer meets any of the conditions specified in subparagraph 1 or 2
in paragraph A above, this commutation may continue on a mutually agreed basis.

 
I.
Payment by the Subscribing Reinsurer of the amount requested in accordance with
paragraph B, C or F above, shall release the Subscribing Reinsurer from all
further liability for outstanding claim or claims, known or unknown, under this
Contract and shall release the Company from all further liability for payments
of salvage or subrogation amounts, known or unknown, to the Subscribing
Reinsurer under this Contract.

 
J.
In the event of any conflict between this Article and any other article of this
Contract, the terms of this Article shall control.

 
K.
This Article shall survive the expiration or termination of this Contract.

 
Article XV - Salvage and Subrogation
 
The Reinsurer shall be credited with recoveries from salvage (i.e.,
reimbursement obtained or recovery made by the Company, less the actual cost,
excluding salaries of officials and employees of the Company and sums paid to
attorneys as retainer, of obtaining such reimbursement or making such recovery)
on account of claims and settlements involving reinsurance
hereunder.  Recoveries therefrom shall always be used to reimburse the excess
carriers in the reverse order of their priority according to their participation
before being used in any way to reimburse the Company for its primary loss.  The
Company hereby agrees to enforce its rights to salvage or subrogation relating
to any loss, a part of which loss was sustained by the Reinsurer, and to
prosecute all claims arising out of such rights if, in the Company’s opinion, it
is economically reasonable to do so.
 
 
 
14

--------------------------------------------------------------------------------

Table of Contents
 
Article XVI - Premium
 
A.
As premium for each excess layer of reinsurance coverage provided by this
Contract (except for the runoff period, if any), the Company shall pay the
Reinsurer the greater of the following:

 
 
1.
The amount, shown as “Annual Minimum Premium” for that excess layer in
Schedule A attached hereto (or a pro rata portion thereof if this Contract is
terminated prior to January 1, 2009); or

 
 
2.
The percentage, shown as “Premium Rate” for that excess layer in Schedule A
attached hereto, of the Company’s net earned premium for the term of this
Contract (except for the runoff period, if any).

 
B.
The Company shall pay the Reinsurer an annual deposit premium for each excess
layer of the amount, shown as “Annual Deposit Premium” for that excess layer in
Schedule A attached hereto, in four equal installments of the amount, shown as
“Quarterly Deposit Premium” for that excess layer in Schedule A attached hereto,
on January 1, April 1, July 1 and October 1 of 2008.  However, no deposit
premium installments shall be due after the effective date of termination.

 
C.
Within 60 days following the termination or expiration of this Contract, the
Company shall provide a report to the Reinsurer setting forth the premium due
hereunder for each excess layer for the term of this Contract (except for the
runoff period, if any), computed in accordance with paragraph A, and any
additional premium due the Reinsurer for each such excess layer shall be
remitted by the Company with its report.  If the premium so computed for any
excess layer is less than the previously paid, but more than the minimum premium
for that excess layer, the balance shall be refunded by the Reinsurer to the
Company within 30 days of the report.

 
D.
In the event this Contract is terminated or expires on a “runoff” basis, the
Company shall pay the Reinsurer premium for each excess layer for the runoff
period equal to the percentage, shown as “Premium Rate” for that excess layer in
Schedule A attached hereto, of the Company’s net earned premium applicable to
subject business for that excess layer during the runoff period.  Within 30 days
following the end of each three-month period during the runoff period, the
Company shall provide a report to the Reinsurer setting forth the premium due
hereunder for each excess layer for the applicable three-month period, computed
in accordance with this paragraph, and such premium shall be remitted by the
Company with its report.

 
E.
“Net earned premium” as used herein is defined as the Company’s gross earned
premium for the classes of business subject to this Contract (exclusive of
premium for business covered by the Minnesota Workers’ Compensation Reinsurance
Association), adjusted for experience modification, discounts, credits,
surcharges, expense constants and deductible credits, plus or minus the
Reinsurer’s pro rata share of any premium arising from audit adjustments, minus
policyholder dividends paid and/or declared and premiums paid for facultative
reinsurance which inures to the benefit of this Contract.

 
 
 
15

--------------------------------------------------------------------------------

Table of Contents
 
Article XVII - Late Payments
 
A.
The provisions of this Article shall not be implemented unless specifically
invoked, in writing, by one of the parties to this Contract.

 
B.
In the event any premium, loss or other payment due either party is not received
by the intermediary named in the Intermediary Article (BRMA 23A) (hereinafter
referred to as the “Intermediary”) by the payment due date, the party to whom
payment is due may, by notifying the Intermediary in writing, require the debtor
party to pay, and the debtor party agrees to pay, an interest penalty on the
amount past due calculated for each such payment on the last business day of
each month as follows:

 
 
1.
The number of full days which have expired since the due date or the last
monthly calculation, whichever the lesser; times

 
 
2.
1/365ths of the six-month United States Treasury Bill rate as quoted in The Wall
Street Journal on the first business day of the month for which the calculation
is made; times

 
 
3.
The amount past due, including accrued interest.

 
It is agreed that interest shall accumulate until payment of the original amount
due plus interest penalties have been received by the Intermediary.
 
C.
The establishment of the due date shall, for purposes of this Article, be
determined as follows:

 
 
1.
As respects the payment of routine deposits and premiums due the Reinsurer, the
due date shall be as provided for in the applicable section of this
Contract.  In the event a due date is not specifically stated for a given
payment, it shall be deemed due 30 days after the date of transmittal by the
Intermediary of the initial billing for each such payment.

 
 
2.
Any claim or loss payment due the Company hereunder shall be deemed due 30 days
after the proof of loss and demand for payment is transmitted to the
Reinsurer.  If such loss or claim payment is not received within the 30 days,
interest will accrue on the payment or amount overdue in accordance with
paragraph B above, from the date the proof of loss and demand for payment was
transmitted to the Reinsurer.

 
 
3.
As respects any payment, adjustment or return due either party not otherwise
provided for in subparagraphs 1 and 2 above, the due date shall be as provided
for in the applicable section of this Contract.  In the event a due date is not
specifically stated for a given payment, it shall be deemed due 30 days
following transmittal of written notification that the provisions of this
Article have been invoked.

 
 
 
16

--------------------------------------------------------------------------------

Table of Contents
 
For purposes of interest calculations only, amounts due hereunder shall be
deemed paid upon receipt by the Intermediary.
 
D.
Nothing herein shall be construed as limiting or prohibiting a Subscribing
Reinsurer from contesting the validity of any claim, or from participating in
the defense of any claim or suit, or prohibiting either party from contesting
the validity of any payment or from initiating any arbitration or other
proceeding in accordance with the provisions of this Contract.  If the debtor
party prevails in an arbitration or other proceeding, then any interest
penalties due hereunder on the amount in dispute shall be null and void.  If the
debtor party loses in such proceeding, then the interest penalty on the amount
determined to be due hereunder shall be calculated in accordance with the
provisions set forth above unless otherwise determined by such proceedings.  If
a debtor party advances payment of any amount it is contesting, and proves to be
correct in its contestation, either in whole or in part, the other party shall
reimburse the debtor party for any such excess payment made plus interest on the
excess amount calculated in accordance with this Article.

 
E.
Interest penalties arising out of the application of this Article that are
$1,000 or less from any party shall be waived unless there is a pattern of late
payments consisting of three or more items over the course of any 12-month
period.

 
Article XVIII - Offset
 
Each party hereto has the right, which may be exercised at any time, to offset
any amounts, whether on account of premiums or losses or otherwise, due from
such party to another party under this Contract or any other reinsurance
contract heretofore or hereafter entered into between them, against any amounts,
whether on account of premiums or losses or otherwise due from the latter party
to the former party.  The party asserting the right of offset may exercise this
right, whether as assuming or ceding insurer or in both roles in the relevant
agreement or agreements.
 
Article XIX - Access to Records (BRMA 1D)
 
The Reinsurer or its designated representatives shall have access at any
reasonable time to all records of the Company which pertain in any way to this
reinsurance.
 
Article XX - Liability of the Reinsurer
 
A.
The liability of the Reinsurer shall follow that of the Company in every case
and be subject in all respects to all the general and specific stipulations,
clauses, waivers and modifications of the Company’s policies and any
endorsements thereon.  However, in no event shall this be construed in any way
to provide coverage outside the terms and conditions set forth in this Contract.

 
B.
Nothing herein shall in any manner create any obligations or establish any
rights against the Reinsurer in favor of any third party or any persons not
parties to this Contract.

 
 
 
17

--------------------------------------------------------------------------------

Table of Contents
 
Article XXI - Net Retained Lines (BRMA 32E)
 
A.
This Contract applies only to that portion of any policy which the Company
retains net for its own account (prior to deduction of any underlying
reinsurance specifically permitted in this Contract), and in calculating the
amount of any loss hereunder and also in computing the amount or amounts in
excess of which this Contract attaches, only loss or losses in respect of that
portion of any policy which the Company retains net for its own account shall be
included.

 
B.
The amount of the Reinsurer’s liability hereunder in respect of any loss or
losses shall not be increased by reason of the inability of the Company to
collect from any other reinsurer(s), whether specific or general, any amounts
which may have become due from such reinsurer(s), whether such inability arises
from the insolvency of such other reinsurer(s) or otherwise.

 
Article XXII - Errors and Omissions
 
Except as provided in paragraph D of the Term Article, inadvertent delays,
errors or omissions made in connection with this Contract or any transaction
hereunder shall not relieve either party from any liability which would have
attached had such delay, error or omission not occurred, provided always that
such error or omission is rectified as soon as possible after discovery.
 
Article XXIII - Currency (BRMA 12A)
 
A.
Whenever the word “Dollars” or the “$” sign appears in this Contract, they shall
be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars.

 
B.
Amounts paid or received by the Company in any other currency shall be converted
to United States Dollars at the rate of exchange at the date such transaction is
entered on the books of the Company.

 
Article XXIV - Taxes (BRMA 50B)
 
In consideration of the terms under which this Contract is issued, the Company
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America or the District of Columbia.
 
Article XXV - Federal Excise Tax (BRMA 17D)
 
A.
The Reinsurer has agreed to allow for the purpose of paying the Federal Excise
Tax the applicable percentage of the premium payable hereon (as imposed under
Section 4371 of the Internal Revenue Code) to the extent such premium is subject
to the Federal Excise Tax.

 
 
 
18

--------------------------------------------------------------------------------

Table of Contents
 
 
B.
In the event of any return of premium becoming due hereunder the Reinsurer will
deduct the applicable percentage from the return premium payable hereon and the
Company or its agent should take steps to recover the tax from the United States
Government.

 
Article XXVI - Reserves
 
(Applies only to a reinsurer which (1) does not qualify for full credit with any
insurance regulatory authority having jurisdiction over the Company’s reserves,
or (2) which is or becomes rated “B++” or lower or holds a “Not Rated” rating by
A.M. Best or is or becomes rated BBB+ or lower or holds an “NR” rating by
Standard & Poor’s)
 
A.
As regards policies or bonds issued by the Company coming within the scope of
this Contract, the Company agrees that when it shall file with the insurance
regulatory authority or set up on its books reserves for losses covered
hereunder which it shall be required by law to set up, it will forward to the
Reinsurer a statement showing the proportion of such reserves which is
applicable to the Reinsurer.  The Reinsurer hereby agrees to fund such reserves
in respect of known outstanding losses that have been reported to the Reinsurer
and loss adjustment expense relating thereto, losses and loss adjustment expense
paid by the Company but not recovered from the Reinsurer, plus reserves for
losses and loss adjustment expense incurred but not reported, as shown in the
statement prepared by the Company (hereinafter referred to as “Reinsurer’s
Obligations”) by Regulation 114 trust accounts, funds withheld, cash advances or
a Letter of Credit, or combination thereof.  For purposes of this Contract, the
Lloyd’s United States Credit for Reinsurance Trust Fund shall be considered an
acceptable funding instrument.  The Reinsurer shall have the option of
determining the method of funding provided it is acceptable to the insurance
regulatory authorities having jurisdiction over the Company’s reserves.

 
B.
When funding by a Letter of Credit, the Reinsurer agrees to apply for and secure
timely delivery to the Company of a clean, irrevocable and unconditional Letter
of Credit issued by a bank meeting the NAIC Securities Valuation Office credit
standards for issuers of Letters of Credit and containing provisions acceptable
to the insurance regulatory authorities having jurisdiction over the Company’s
reserves in an amount equal to the Reinsurer’s proportion of said
reserves.  Such Letter of Credit shall be issued for a period of not less than
one year, and shall contain an “evergreen” clause, which automatically extends
the term for one year from its date of expiration or any future expiration date
unless 30 days (60 days where required by insurance regulatory authorities)
prior to any expiration date the issuing bank shall notify the Company by
certified or registered mail that the issuing bank elects not to consider the
Letter of Credit extended for any additional period.

 
C.
The Reinsurer and Company agree that the Letters of Credit provided by the
Reinsurer pursuant to the provisions of this Contract may be drawn upon at any
time, notwithstanding any other provision of this Contract, and be utilized by
the Company or any successor, by operation of law, of the Company including,
without limitation, any liquidator, rehabilitator, receiver or conservator of
the Company for the following purposes, unless otherwise provided for in a
separate Trust Agreement:

 
 
1.
To reimburse the Company for the Reinsurer’s Obligations, the payment of which
is due under the terms of this Contract and which has not been otherwise paid;

 
 
 
19

--------------------------------------------------------------------------------

Table of Contents
 
 
 
2.
To make refund of any sum which is in excess of the actual amount required to
pay the Reinsurer’s Obligations under this Contract, if so requested by the
Reinsurer;

 
 
3.
To fund an account with the Company for the Reinsurer’s Obligations.  Such cash
deposit shall be held in an interest bearing account separate from the Company’s
other assets, and interest thereon not in excess of the prime rate shall accrue
to the benefit of the Reinsurer;

 
 
4.
To pay the Reinsurer’s share of any other amounts the Company claims are due
under this Contract.

 
In the event the amount drawn by the Company on any Letter of Credit is in
excess of the actual amount required for subparagraphs 1 or 3, or in the case of
subparagraph 4, the actual amount determined to be due, the Company shall
promptly return to the Reinsurer the excess amount so drawn.  All of the
foregoing shall be applied without diminution because of insolvency on the part
of the Company or the Reinsurer.
 
D.
The issuing bank shall have no responsibility whatsoever in connection with the
propriety of withdrawals made by the Company or the disposition of funds
withdrawn, except to ensure that withdrawals are made only upon the order of
properly authorized representatives of the Company.

 
E.
At quarterly intervals and on an estimated basis 45 days prior to each December
31, or more frequently as agreed but never more frequently than quarterly, the
Company shall prepare a specific statement of the Reinsurer’s Obligations, for
the sole purpose of amending the Letter of Credit, in the following manner:

 
 
1.
If the statement shows that the Reinsurer’s Obligations exceed the balance of
credit as of the statement date, the Reinsurer shall, within 30 days after
receipt of notice of such excess, secure delivery to the Company of an amendment
to the Letter of Credit increasing the amount of credit by the amount of such
difference.

 
 
2.
If, however, the statement shows that the Reinsurer’s Obligations are less than
the balance of credit as of the statement date, the Company shall, within
30 days after receipt of written request from the Reinsurer, release such excess
credit by agreeing to secure an amendment to the Letter of Credit reducing the
amount of credit available by the amount of such excess credit.

 
Article XXVII - Insolvency
 
A.
In the event of the insolvency of one or more of the reinsured companies, this
reinsurance shall be payable directly to the company or to its liquidator,
receiver, conservator or statutory successor on the basis of the liability of
the company without diminution because of the insolvency of the company or
because the liquidator, receiver, conservator or statutory successor of the
company has failed to pay all or a portion of any claim.  It is agreed, however,
that the liquidator, receiver, conservator or statutory successor of the company
shall give written notice to the Reinsurer of the pendency of a claim against
the company indicating the policy or bond reinsured which claim would involve a
possible liability on the part of the Reinsurer within a reasonable time after
such claim is filed in the conservation or liquidation proceeding or in the
receivership, and that during the pendency of such claim, the Reinsurer may
investigate such claim and interpose, at its own expense, in the proceeding
where such claim is to be adjudicated, any defense or defenses that it may deem
available to the company or its liquidator, receiver, conservator or statutory
successor.  The expense thus incurred by the Reinsurer shall be chargeable,
subject to the approval of the Court, against the company as part of the expense
of conservation or liquidation to the extent of a pro rata share of the benefit
which may accrue to the company solely as a result of the defense undertaken by
the Reinsurer.

 
 
 
20

--------------------------------------------------------------------------------

Table of Contents
 
 
B.
Where two or more reinsurers are involved in the same claim and a majority in
interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this Contract as though such expense
had been incurred by the company.

 
C.
It is further understood and agreed that, in the event of the insolvency of one
or more of the reinsured companies, the reinsurance under this Contract shall be
payable directly by the Reinsurer to the company or to its liquidator, receiver
or statutory successor, except as provided by Section 4118(a) of the New York
Insurance Law or except (1) where this Contract specifically provides another
payee of such reinsurance in the event of the insolvency of the company or (2)
where the Reinsurer with the consent of the direct insured or insureds has
assumed such policy obligations of the company as direct obligations of the
Reinsurer to the payees under such policies and in substitution for the
obligations of the company to such payees.

 
Article XXVIII - Arbitration
 
A.
As a condition precedent to any right of action hereunder, in the event of any
dispute or difference of opinion hereafter arising with respect to this
Contract, it is hereby mutually agreed that such dispute or difference of
opinion shall be submitted to arbitration.  One Arbiter shall be chosen by the
Company, the other by the Reinsurer, and an Umpire shall be chosen by the two
Arbiters before they enter upon arbitration, all of whom shall be active or
retired disinterested executive officers of insurance or reinsurance companies
or Lloyd’s London Underwriters.  In the event that either party should fail to
choose an Arbiter within 30 days following a written request by the other party
to do so, the requesting party may choose two Arbiters who shall in turn choose
an Umpire before entering upon arbitration.  If the two Arbiters fail to agree
upon the selection of an Umpire within 30 days following their appointment, the
Umpire shall be appointed in accordance with the procedures of the American
Arbitration Association.

 
B.
Each party shall present its case to the Arbiters within 30 days following the
date of appointment of the Umpire.  The Arbiters shall consider this Contract as
an honorable engagement rather than merely as a legal obligation and they are
relieved of all judicial formalities and may abstain from following the strict
rules of law.  The decision of the Arbiters shall be final and binding on both
parties; but failing to agree, they shall call in the Umpire and the decision of
the majority shall be final and binding upon both parties.  Judgment upon the
final decision of the Arbiters may be entered in any court of competent
jurisdiction.

 
C.
If more than one reinsurer is involved in the same dispute, all such reinsurers
shall constitute and act as one party for purposes of this Article and
communications shall be made by the Company to each of the reinsurers
constituting one party, provided, however, that nothing herein shall impair the
rights of such reinsurers to assert several, rather than joint, defenses or
claims, nor be construed as changing the liability of the reinsurers
participating under the terms of this Contract from several to joint.

 
 
 
21

--------------------------------------------------------------------------------

Table of Contents
 
 
D.
Each party shall bear the expense of its own Arbiter, and shall jointly and
equally bear with the other the expense of the Umpire and of the
arbitration.  In the event that the two Arbiters are chosen by one party, as
above provided, the expense of the Arbiters, the Umpire and the arbitration
shall be equally divided between the two parties.

 
E.
Any arbitration proceedings shall take place at a location mutually agreed upon
by the parties to this Contract, but notwithstanding the location of the
arbitration, all proceedings pursuant hereto shall be governed by the law of the
state in which the Company has its principal office.

 
Article XXIX - Service of Suit (BRMA 49C)
 
(Applicable if the Reinsurer is not domiciled in the United States of America,
and/or is not authorized in any State, Territory or District of the United
States where authorization is required by insurance regulatory authorities)
 
A.
It is agreed that in the event the Reinsurer fails to pay any amount claimed to
be due hereunder, the Reinsurer, at the request of the Company, will submit to
the jurisdiction of a court of competent jurisdiction within the United
States.  Nothing in this Article constitutes or should be understood to
constitute a waiver of the Reinsurer’s rights to commence an action in any court
of competent jurisdiction in the United States, to remove an action to a United
States District Court, or to seek a transfer of a case to another court as
permitted by the laws of the United States or of any state in the United States.

 
B.
Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefor, the Reinsurer hereby designates
the party named in its Interests and Liabilities Agreement, or if no party is
named therein, the Superintendent, Commissioner or Director of Insurance or
other officer specified for that purpose in the statute, or his successor or
successors in office, as its true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Company or any beneficiary hereunder arising out of this Contract.

 
Article XXX - Agency Agreement (BRMA 73A)
 
If more than one reinsured company is named as a party to this Contract, the
first named company shall be deemed the agent of the other reinsured companies
(subject to the provisions of the Insolvency Article) for purposes of sending or
receiving notices required by the terms and conditions of this Contract, and for
purposes of remitting or receiving any monies due any party.
 
Article XXXI - Governing Law (BRMA 71B)
 
This Contract shall be governed by and construed in accordance with the laws of
the State of Florida.
 
 
 
22

--------------------------------------------------------------------------------

Table of Contents
 
Article XXXII- Intermediary (BRMA 23A)
 
Benfield Inc. is hereby recognized as the Intermediary negotiating this Contract
for all business hereunder.  All communications (including but not limited to
notices, statements, premium, return premium, commissions, taxes, losses, loss
adjustment expense, salvages and loss settlements) relating thereto shall be
transmitted to the Company or the Reinsurer through Benfield Inc.  Payments by
the Company to the Intermediary shall be deemed to constitute payment to the
Reinsurer.  Payments by the Reinsurer to the Intermediary shall be deemed to
constitute payment to the Company only to the extent that such payments are
actually received by the Company.
 
In Witness Whereof, the Company by its duly authorized representative has
executed this Contract as of the date undermentioned at:
 
North Palm Beach, Florida, this ________ day of ___________________ in the year
________.


__________________________________________________________
AmCOMP Preferred Insurance Company
AmCOMP Assurance Corporation
any and all insurance companies which are now or hereafter come under
the same ownership or management as the AmCOMP Group
 
 
 
 
23

--------------------------------------------------------------------------------

Table of Contents
 
 
Schedule A
 
Catastrophe Workers’ Compensation
Reinsurance Contract
Effective:  January 1, 2008


issued to


AmCOMP Preferred Insurance Company
North Palm Beach, Florida
AmCOMP Assurance Corporation
North Palm Beach, Florida
and
any and all insurance companies which are now or
hereafter come under the same ownership or management as the
AmCOMP Group
North Palm Beach, Florida





 
First
Excess
Second
Excess
     
Company’s Retention
$10,000,000
 
$20,000,000
           
Reinsurer’s Per Occurrence Limit
$10,000,000
 
$10,000,000
           
Reinsurer’s Term Limit
$20,000,000
 
$20,000,000
           
Annual Minimum Premium
$344,000
 
$208,000
           
Premium Rate
0.185%
 
0.112%
           
Annual Deposit Premium
$430,000
 
$260,000
           
Quarterly Deposit Premium
$107,500
 
$65,000
 



The figures listed above for each excess layer shall apply to each Subscribing
Reinsurer in the percentage share for that excess layer as expressed in its
Interests and Liabilities Agreement attached hereto.
 
 
Schedule A
 

--------------------------------------------------------------------------------

Table of Contents


Nuclear Incident Exclusion Clause - Liability - Reinsurance (U.S.A.)
(Approved by Lloyd’s Underwriters’ Fire and Non-Marine Association)






(1)
This reinsurance does not cover any loss or liability accruing to the Reassured
as a member of, or subscriber to, any association of insurers or reinsurers
formed for the purpose of covering nuclear energy risks or as a direct or
indirect reinsurer of any such member, subscriber or association.



(2)
Without in any way restricting the operation of paragraph (1) of this Clause it
is understood and agreed that for all purposes of this reinsurance all the
original policies of the Reassured (new, renewal and replacement) of the classes
specified in Clause II of this paragraph (2) from the time specified in Clause
III in this paragraph (2) shall be deemed to include the following provision
(specified as the Limited Exclusion Provision):



 
Limited Exclusion Provision.*



 
I.
It is agreed that the policy does not apply under any liability coverage, to

 
(injury, sickness, disease, death or destruction

 
(bodily injury or property damage

 
with respect to which an insured under the policy is also an insured under a
nuclear energy liability policy issued by Nuclear Energy Liability Insurance
Association, Mutual Atomic Energy Liability Underwriters or Nuclear Insurance
Association of Canada, or would be an insured under any such policy but for its
termination upon exhaustion of its limit of liability.

 
II.
Family Automobile Policies (liability only), Special Automobile Policies
(private passenger automobiles, liability only), Farmers Comprehensive Personal
Liability Policies (liability only), Comprehensive Personal Liability Policies
(liability only) or policies of a similar nature; and the liability portion of
combination forms related to the four classes of policies stated above, such as
the Comprehensive Dwelling Policy and the applicable types of Homeowners
Policies.

 
III.
The inception dates and thereafter of all original policies as described in II
above, whether new, renewal or replacement, being policies which either

 
(a)
 
become effective on or after 1st May, 1960, or

 
(b)
 
become effective before that date and contain the Limited Exclusion Provision
set out above;

 
provided this paragraph (2) shall not be applicable to Family Automobile
Policies, Special Automobile Policies, or policies or combination policies of a
similar nature, issued by the Reassured on New York risks, until 90 days
following approval of the Limited Exclusion Provision by the Governmental
Authority having jurisdiction thereof.



(3)
Except for those classes of policies specified in Clause II of paragraph (2) and
without in any way restricting the operation of paragraph (1) of this Clause, it
is understood and agreed that for all purposes of this reinsurance the original
liability policies of the Reassured (new, renewal and replacement) affording the
following coverages:



 
Owners, Landlords and Tenants Liability, Contractual Liability, Elevator
Liability, Owners or Contractors (including railroad) Protective Liability,
Manufacturers and Contractors Liability, Product Liability, Professional and
Malpractice Liability, Storekeepers Liability, Garage Liability, Automobile
Liability (including Massachusetts Motor Vehicle or Garage Liability)



 
shall be deemed to include, with respect to such coverages, from the time
specified in Clause V of this paragraph (3), the following provision (specified
as the Broad Exclusion Provision):



 
Broad Exclusion Provision.*



 
It is agreed that the policy does not apply:

 
I.
Under any Liability Coverage to

 
(injury, sickness, disease, death or destruction

 
(bodily injury or property damage

 
(a)
 
with respect to which an insured under the policy is also an insured under a
nuclear energy liability policy issued by Nuclear Energy Liability Insurance
Association, Mutual Atomic Energy Liability Underwriters or Nuclear Insurance
Association of Canada, or would be an insured under any such policy but for its
termination upon exhaustion of its limit of liability; or

 
(b)
 
resulting from the hazardous properties of nuclear material and with respect to
which (1) any person or organization is required to maintain financial
protection pursuant to the Atomic Energy Act of 1954, or any law amendatory
thereof, or (2) the insured is, or had this policy not been issued would be,
entitled to indemnity from the United States of America, or any agency thereof,
under any agreement entered into by the United States of America, or any agency
thereof, with any person or organization.

 
 
 
 
Page 1 of 2

--------------------------------------------------------------------------------

Table of Contents

 
 
II.
Under any Medical Payments Coverage, or under any Supplementary Payments
Provision relating to

 
(immediate medical or surgical relief

 
(first aid,

 
to expenses incurred with respect to

 
(bodily injury, sickness, disease or death

 
(bodily injury

 
resulting from the hazardous properties of nuclear material and arising out of
the operation of a nuclear facility by any person or organization.

 
III.
Under any Liability Coverage to

 
(injury, sickness, disease, death or destruction

 
(bodily injury or property damage

 
resulting from the hazardous properties of nuclear material, if

 
(a)
 
the nuclear material (1) is at any nuclear facility owned by, or operated by or
on behalf of, an insured or (2) has been discharged or dispersed therefrom;

 
(b)
 
the nuclear material is contained in spent fuel or waste at any time possessed,
handled, used, processed, stored, transported or disposed of by or on behalf of
an insured; or

 
(c)
 
the

 
(injury, sickness, disease, death or destruction

 
(bodily injury or property damage

 
arises out of the furnishing by an insured of services, materials, parts or
equipment in connection with the planning, construction, maintenance, operation
or use of any nuclear facility, but if such facility is located within the
United States of America, its territories, or possessions or Canada, this
exclusion (c) applies only to

 
(injury to or destruction of property at such nuclear facility

 
(property damage to such nuclear facility and any property thereat.

 
IV.
As used in this endorsement:

 
“hazardous properties” include radioactive, toxic or explosive properties;
“nuclear material” means source material, special nuclear material or byproduct
material; “source material”, “special nuclear material”, and “byproduct
material” have the meanings given them in the Atomic Energy Act of 1954 or in
any law amendatory thereof; “spent fuel” means any fuel element or fuel
component, solid or liquid, which has been used or exposed to radiation in a
nuclear reactor; “waste” means any waste material (1) containing byproduct
material and (2) resulting from the operation by any person or organization of
any nuclear facility included within the definition of nuclear facility under
paragraph (a) or (b) thereof; “nuclear facility” means

 
(a)
 
any nuclear reactor,

 
(b)
 
any equipment or device designed or used for (1) separating the isotopes of
uranium or plutonium, (2) processing or utilizing spent fuel, or (3) handling
processing or packaging waste,

 
(c)
 
any equipment or device used for the processing, fabricating or alloying of
special nuclear material if at any time the total amount of such material in the
custody of the insured at the premises where such equipment or device is located
consists of or contains more than 25 grams of plutonium or uranium 233 or any
combination thereof, or more than 250 grams of uranium 235,

 
(d)
 
any structure, basin, excavation, premises or place prepared or used for the
storage or disposal of waste, and includes the site on which any of the
foregoing is located, all operations conducted on such site and all premises
used for such operations; “nuclear reactor” means any apparatus designed or used
to sustain nuclear fission in a self-supporting chain reaction or to contain a
critical mass of fissionable material;

 
(With respect to injury to or destruction of property, the word “injury” or
“destruction,”

 
(“property damage” includes all forms of radioactive contamination of property,

 
(includes all forms of radioactive contamination of property.

 
V.
The inception dates and thereafter of all original policies affording coverages
specified in this paragraph (3), whether new, renewal or replacement, being
policies which become effective on or after 1st May, 1960, provided this
paragraph (3) shall not be applicable to

 
(i)
 
Garage and Automobile Policies issued by the Reassured on New York risks, or

 
(ii)
 
statutory liability insurance required under Chapter 90, General Laws of
Massachusetts, until 90 days following approval of the Broad Exclusion Provision
by the Governmental Authority having jurisdiction thereof.

(4)
Without in any way restricting the operation of paragraph (1) of this Clause, it
is understood and agreed that paragraphs (2) and (3) above are not applicable to
original liability policies of the Reassured in Canada and that with respect to
such policies this Clause shall be deemed to include the Nuclear Energy
Liability Exclusion Provisions adopted by the Canadian Underwriters’ Association
or the Independent Insurance Conference of Canada.





*NOTE.
The words printed in italics in the Limited Exclusion Provision and in the Broad
Exclusion Provision shall apply only in relation to original liability policies
which include a Limited Exclusion Provision or a Broad Exclusion Provision
containing those words.



 
 
Page 2 of 2

--------------------------------------------------------------------------------

Table of Contents
 
 
Nuclear Incident Exclusion Clause Reinsurance - No. 4






(1)
This reinsurance does not cover any loss or liability accruing to the Reassured
as a member of, or subscriber to, any association of insurers formed for the
purpose of covering nuclear energy risks or as a direct or indirect reinsurer of
any such member, subscriber or association.



(2)
Without in any way restricting the operations of Nuclear Incident Exclusion
Clause No. 1B - Liability, No. 2 - Physical Damage, No. 3 - Boiler and Machinery
and paragraph (1) of this clause, it is understood and agreed that for all
purposes as respects the reinsurance assumed by the Reinsurer from the
Reassured, all original insurance policies or contracts of the Reassured (new,
renewal and replacement) shall be deemed to include the applicable existing
Nuclear Clause and/or Nuclear Exclusion Clause(s) in effect at the time and any
subsequent revisions thereto as agreed upon and approved by the Insurance
Industry and/or a qualified Advisory or Rating Bureau.

 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
Pollution Exclusion Clause - General Liability - Reinsurance






A.
This reinsurance excludes all loss and/or liability accruing to the reinsured
company as a result of:



 
1.
bodily injury or property damage arising out of the actual, alleged or
threatened discharge, dispersal, release or escape of pollutants:



 
a.
 
at or from premises owned, rented or occupied by a named insured;



 
b.
 
at or from any site or location used by or for a named insured or others for the
handling, storage, disposal, processing or treatment of waste;



 
c.
 
which are at any time transported, handled, stored, treated, disposed of, or
processed as waste by or for a named insured or any person or organization for
whom a named insured may be legally responsible; or



 
d.
 
at or from any site or location on which a named insured or any contractors or
subcontractors working directly or indirectly on behalf of a named insured are
performing operations:



 
(i)
if the pollutants are brought on or to the site or location in connection with
such operations; or



 
(ii)
if the operations are to test for, monitor, clean up, remove, contain, treat,
detoxify or neutralize the pollutants;



 
2.
any governmental direction or request that a named insured test for, monitor,
clean up, remove, contain, treat, detoxify or neutralize pollutants.



B.
Subparagraphs A(1)(a) and A(1)(d)(i) above do not apply to bodily injury or
property damage caused by heat, smoke or fumes from a hostile fire.



C.
“Hostile fire” means a fire which becomes uncontrollable or breaks out from
where it was intended to be.



D.
“Pollutants” means any solid, liquid, gaseous or thermal irritant or
contaminant, including smoke, vapor, soot, fumes, acids, alkalis, chemicals and
waste.  Waste includes material to be recycled, reconditioned or reclaimed.





 

--------------------------------------------------------------------------------

Table of Contents


War Risk Exclusion Clause (Reinsurance)






As regards interests which at time of loss or damage are on shore, no liability
shall attach hereto in respect of any loss or damage which is occasioned by war,
invasion, hostilities, acts of foreign enemies, civil war, rebellion,
insurrection, military or usurped power, or martial law or confiscation by order
of any government or public authority.


Nevertheless, this clause shall not be construed to apply to loss or damage
occasioned by riots, strikes, civil commotion, vandalism or malicious damage.
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents




Interests and Liabilities Agreement


of


Arch Reinsurance Company
A Nebraska Corporation
(hereinafter referred to as the “Subscribing Reinsurer”)


with respect to the


Catastrophe Workers’ Compensation
Reinsurance Contract
Effective:  January 1, 2008


issued to and duly executed by


AmCOMP Preferred Insurance Company
North Palm Beach, Florida
AmCOMP Assurance Corporation
North Palm Beach, Florida
and
any and all insurance companies which are now or
hereafter come under the same ownership or management as the
AmCOMP Group
North Palm Beach, Florida






The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:


                               0%of the First Excess Catastrophe Workers’
Compensation Reinsurance
                           15.0%of the Second Excess Catastrophe Workers’
Compensation Reinsurance


This Agreement shall become effective at 12:01 a.m., Local Standard Time where
the occurrence commences, January 1, 2008, and shall continue in force until
12:01 a.m., Local Standard Time where the occurrence commences, January 1, 2009,
unless earlier terminated in accordance with the provisions of the attached
Contract.


The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.


In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:


Morristown, New Jersey, this _______ day of _____________________ in the year
________.


__________________________________________________________
Arch Reinsurance Company
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
Interests and Liabilities Agreement


of


Max Bermuda Ltd.
Hamilton, Bermuda
 (hereinafter referred to as the “Subscribing Reinsurer”)


with respect to the


Catastrophe Workers’ Compensation
Reinsurance Contract
Effective:  January 1, 2008


issued to and duly executed by


AmCOMP Preferred Insurance Company
North Palm Beach, Florida
AmCOMP Assurance Corporation
North Palm Beach, Florida
and
any and all insurance companies which are now or
hereafter come under the same ownership or management as the
AmCOMP Group
North Palm Beach, Florida






The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:


                           15.0%of the First Excess Catastrophe Workers’
Compensation Reinsurance
                                 0%of the Second Excess Catastrophe Workers’
Compensation Reinsurance


This Agreement shall become effective at 12:01 a.m., Local Standard Time where
the occurrence commences, January 1, 2008, and shall continue in force until
12:01 a.m., Local Standard Time where the occurrence commences, January 1, 2009,
unless earlier terminated in accordance with the provisions of the attached
Contract.


The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.


In any action, suit or proceeding to enforce the Subscribing Reinsurer’s
obligations under the attached Contract, service of process may be made upon
Mendes & Mount, 750 Seventh Avenue, New York, New York  10019.


In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:


Hamilton, Bermuda, this _______ day of __________________________ in the year
________.


__________________________________________________________
Max Bermuda Ltd.
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents


Interests and Liabilities Agreement


of


Tokio Millennium Re Ltd.
Hamilton, Bermuda
(hereinafter referred to as the “Subscribing Reinsurer”)


with respect to the


Catastrophe Workers’ Compensation
Reinsurance Contract
Effective:  January 1, 2008


issued to and duly executed by


AmCOMP Preferred Insurance Company
North Palm Beach, Florida
AmCOMP Assurance Corporation
North Palm Beach, Florida
and
any and all insurance companies which are now or
hereafter come under the same ownership or management as the
AmCOMP Group
North Palm Beach, Florida






The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:


                           10.0%of the First Excess Catastrophe Workers’
Compensation Reinsurance
                           30.0%of the Second Excess Catastrophe Workers’
Compensation Reinsurance


This Agreement shall become effective at 12:01 a.m., Local Standard Time where
the occurrence commences, January 1, 2008, and shall continue in force until
12:01 a.m., Local Standard Time where the occurrence commences, January 1, 2009,
unless earlier terminated in accordance with the provisions of the attached
Contract.


The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.


In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:


Hamilton, Bermuda, this _______ day of __________________________ in the year
________.


__________________________________________________________
Tokio Millennium Re Ltd.
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
Interests and Liabilities Agreement


of


Chaucer Syndicates Limited 1084 & 1301
London, England
through
Chaucer Underwriting A/S
Copenhagen, Denmark
(hereinafter referred to as the “Subscribing Reinsurer”)


with respect to the


Catastrophe Workers’ Compensation
Reinsurance Contract
Effective:  January 1, 2008


issued to and duly executed by


AmCOMP Preferred Insurance Company
North Palm Beach, Florida
AmCOMP Assurance Corporation
North Palm Beach, Florida
and
any and all insurance companies which are now or
hereafter come under the same ownership or management as the
AmCOMP Group
North Palm Beach, Florida




The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:


                           15.0%of the First Excess Catastrophe Workers’
Compensation Reinsurance
                           17.5%of the Second Excess Catastrophe Workers’
Compensation Reinsurance


This Agreement shall become effective at 12:01 a.m., Local Standard Time where
the occurrence commences, January 1, 2008, and shall continue in force until
12:01 a.m., Local Standard Time where the occurrence commences, January 1, 2009,
unless earlier terminated in accordance with the provisions of the attached
Contract.


The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.


In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:


Copenhagen, Denmark, this ________ day of _____________________ in the year
________.


__________________________________________________________
Chaucer Underwriting A/S
(for and on behalf of Chaucer Syndicates Limited 1084 & 1301)
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
Interests and Liabilities Agreement


of


Imagine Syndicate 1400
London, England
through
Imagine Underwriting ApS
Copenhagen, Denmark
(hereinafter referred to as the “Subscribing Reinsurer”)


with respect to the


Catastrophe Workers’ Compensation
Reinsurance Contract
Effective:  January 1, 2008


issued to and duly executed by


AmCOMP Preferred Insurance Company
North Palm Beach, Florida
AmCOMP Assurance Corporation
North Palm Beach, Florida
and
any and all insurance companies which are now or
hereafter come under the same ownership or management as the
AmCOMP Group
North Palm Beach, Florida




The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:


                           20.0%of the First Excess Catastrophe Workers’
Compensation Reinsurance
                           17.5%of the Second Excess Catastrophe Workers’
Compensation Reinsurance


This Agreement shall become effective at 12:01 a.m., Local Standard Time where
the occurrence commences, January 1, 2008, and shall continue in force until
12:01 a.m., Local Standard Time where the occurrence commences, January 1, 2009,
unless earlier terminated in accordance with the provisions of the attached
Contract.


The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.


In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:


Copenhagen, Denmark, this ________ day of _____________________ in the year
________.


__________________________________________________________
Imagine Underwriting ApS
(for and on behalf of Imagine Syndicate 1400)
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
Interests and Liabilities Agreement


of


PARIS RE
Paris, France
(hereinafter referred to as the “Subscribing Reinsurer”)


with respect to the


Catastrophe Workers’ Compensation
Reinsurance Contract
Effective:  January 1, 2008


issued to and duly executed by


AmCOMP Preferred Insurance Company
North Palm Beach, Florida
AmCOMP Assurance Corporation
North Palm Beach, Florida
and
any and all insurance companies which are now or
hereafter come under the same ownership or management as the
AmCOMP Group
North Palm Beach, Florida






The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:


                           10.0%of the First Excess Catastrophe Workers’
Compensation Reinsurance
                           5.0%of the Second Excess Catastrophe Workers’
Compensation Reinsurance


This Agreement shall become effective at 12:01 a.m., Local Standard Time where
the occurrence commences, January 1, 2008, and shall continue in force until
12:01 a.m., Local Standard Time where the occurrence commences, January 1, 2009,
unless earlier terminated in accordance with the provisions of the attached
Contract.


The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.


In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:


Paris, France, this _______ day of ______________________________ in the year
________.


__________________________________________________________
PARIS RE






 

--------------------------------------------------------------------------------

Table of Contents


Interests and Liabilities Agreement


of


Certain Underwriting Members of Lloyd’s
shown in the Signing Page(s) attached hereto
 (hereinafter referred to as the “Subscribing Reinsurer”)


with respect to the


Catastrophe Workers’ Compensation
Reinsurance Contract
Effective:  January 1, 2008


issued to and duly executed by


AmCOMP Preferred Insurance Company
North Palm Beach, Florida
AmCOMP Assurance Corporation
North Palm Beach, Florida
and
any and all insurance companies which are now or
hereafter come under the same ownership or management as the
AmCOMP Group
North Palm Beach, Florida






The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:


                           20.0%of the First Excess Catastrophe Workers’
Compensation Reinsurance
                           10.0%of the Second Excess Catastrophe Workers’
Compensation Reinsurance


This Agreement shall become effective at 12:01 a.m., Local Standard Time where
the occurrence commences, January 1, 2008, and shall continue in force until
12:01 a.m., Local Standard Time where the occurrence commences, January 1, 2009,
unless earlier terminated in accordance with the provisions of the attached
Contract.


In any action, suit or proceeding to enforce the Subscribing Reinsurer’s
obligations under the attached Contract, service of process may be made upon
Mendes & Mount, 750 Seventh Avenue, New York, New York  10019.


Signed for and on behalf of the Subscribing Reinsurer in the Signing Page(s)
attached hereto.
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
Signing Page


attaching to and forming part of the


Interests and Liabilities Agreement


of


Certain Underwriting Members of Lloyd’s


with respect to the


Catastrophe Workers’ Compensation
Reinsurance Contract
Effective:  January 1, 2008


issued to and duly executed by


AmCOMP Preferred Insurance Company, et al.




(Re)Insurer’s Liability Clause - LMA3333


(Re)insurer’s liability several not joint


The liability of a (re)insurer under this contract is several and not joint with
other (re)insurers party to this contract.  A (re)insurer is liable only for the
proportion of liability it has underwritten.  A (re)insurer is not jointly
liable for the proportion of liability underwritten by any other
(re)insurer.  Nor is a (re)insurer otherwise responsible for any liability of
any other (re)insurer that may underwrite this contract.


The proportion of liability under this contract underwritten by a (re)insurer
(or, in the case of a Lloyd’s syndicate, the total of the proportions
underwritten by all the members of the syndicate taken together) is shown next
to its stamp.  This is subject always to the provision concerning “signing”
below.


In the case of a Lloyd’s syndicate, each member of the syndicate (rather than
the syndicate itself) is a (re)insurer.  Each member has underwritten a
proportion of the total shown for the syndicate (that total itself being the
total of the proportions underwritten by all the members of the syndicate taken
together).  The liability of each member of the syndicate is several and not
joint with other members.  A member is liable only for that member’s
proportion.  A member is not jointly liable for any other member’s
proportion.  Nor is any member otherwise responsible for any liability of any
other (re)insurer that may underwrite this contract.  The business address of
each member is Lloyd’s, One Lime Street, London EC3M 7HA.  The identity of each
member of a Lloyd’s syndicate and their respective proportion may be obtained by
writing to Market Services, Lloyd’s, at the above address.


Proportion of liability


Unless there is “signing” (see below), the proportion of liability under this
contract underwritten by each (re)insurer (or, in the case of a Lloyd’s
syndicate, the total of the proportions underwritten by all the members of the
syndicate taken together) is shown next to its stamp and is referred to as its
“written line”.


Where this contract permits, written lines, or certain written lines, may be
adjusted (“signed”).  In that case a schedule is to be appended to this contract
to show the definitive proportion of liability under this contract underwritten
by each (re)insurer (or, in the case of a Lloyd’s syndicate, the total of the
proportions underwritten by all the members of the syndicate taken together).  A
definitive proportion (or, in the case of a Lloyd’s syndicate, the total of the
proportions underwritten by all the members of a Lloyd’s syndicate taken
together) is referred to as a “signed line”.  The signed lines shown in the
schedule will prevail over the written lines unless a proven error in
calculation has occurred.


Although reference is made at various points in this clause to “this contract”
in the singular, where the circumstances so require this should be read as a
reference to contracts in the plural.




 

--------------------------------------------------------------------------------

Table of Contents


Interests and Liabilities Agreement


of


Certain Insurance Companies
shown in the Signing Page(s) attached hereto
(hereinafter referred to as the “Subscribing Reinsurer”)


with respect to the


Catastrophe Workers’ Compensation
Reinsurance Contract
Effective:  January 1, 2008


issued to and duly executed by


AmCOMP Preferred Insurance Company
North Palm Beach, Florida
AmCOMP Assurance Corporation
North Palm Beach, Florida
and
any and all insurance companies which are now or
hereafter come under the same ownership or management as the
AmCOMP Group
North Palm Beach, Florida






The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:


                           10.0%of the First Excess Catastrophe Workers’
Compensation Reinsurance
                           5.0%of the Second Excess Catastrophe Workers’
Compensation Reinsurance


This Agreement shall become effective at 12:01 a.m., Local Standard Time where
the occurrence commences, January 1, 2008, and shall continue in force until
12:01 a.m., Local Standard Time where the occurrence commences, January 1, 2009,
unless earlier terminated in accordance with the provisions of the attached
Contract.


In any action, suit or proceeding to enforce the Subscribing Reinsurer’s
obligations under the attached Contract, service of process may be made upon
Mendes & Mount, 750 Seventh Avenue, New York, New York  10019.


Signed for and on behalf of the Subscribing Reinsurer in the Signing Page(s)
attached hereto.
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
Signing Page


attaching to and forming part of the


Interests and Liabilities Agreement


of


Certain Insurance Companies


with respect to the


Catastrophe Workers’ Compensation
Reinsurance Contract
Effective:  January 1, 2008


issued to and duly executed by


AmCOMP Preferred Insurance Company, et al.


(Re)Insurer’s Liability Clause - LMA3333


(Re)insurer’s liability several not joint


The liability of a (re)insurer under this contract is several and not joint with
other (re)insurers party to this contract.  A (re)insurer is liable only for the
proportion of liability it has underwritten.  A (re)insurer is not jointly
liable for the proportion of liability underwritten by any other
(re)insurer.  Nor is a (re)insurer otherwise responsible for any liability of
any other (re)insurer that may underwrite this contract.


The proportion of liability under this contract underwritten by a (re)insurer
(or, in the case of a Lloyd’s syndicate, the total of the proportions
underwritten by all the members of the syndicate taken together) is shown next
to its stamp.  This is subject always to the provision concerning “signing”
below.


In the case of a Lloyd’s syndicate, each member of the syndicate (rather than
the syndicate itself) is a (re)insurer.  Each member has underwritten a
proportion of the total shown for the syndicate (that total itself being the
total of the proportions underwritten by all the members of the syndicate taken
together).  The liability of each member of the syndicate is several and not
joint with other members.  A member is liable only for that member’s
proportion.  A member is not jointly liable for any other member’s
proportion.  Nor is any member otherwise responsible for any liability of any
other (re)insurer that may underwrite this contract.  The business address of
each member is Lloyd’s, One Lime Street, London EC3M 7HA.  The identity of each
member of a Lloyd’s syndicate and their respective proportion may be obtained by
writing to Market Services, Lloyd’s, at the above address.


Proportion of liability


Unless there is “signing” (see below), the proportion of liability under this
contract underwritten by each (re)insurer (or, in the case of a Lloyd’s
syndicate, the total of the proportions underwritten by all the members of the
syndicate taken together) is shown next to its stamp and is referred to as its
“written line”.


Where this contract permits, written lines, or certain written lines, may be
adjusted (“signed”).  In that case a schedule is to be appended to this contract
to show the definitive proportion of liability under this contract underwritten
by each (re)insurer (or, in the case of a Lloyd’s syndicate, the total of the
proportions underwritten by all the members of the syndicate taken together).  A
definitive proportion (or, in the case of a Lloyd’s syndicate, the total of the
proportions underwritten by all the members of a Lloyd’s syndicate taken
together) is referred to as a “signed line”.  The signed lines shown in the
schedule will prevail over the written lines unless a proven error in
calculation has occurred.


Although reference is made at various points in this clause to “this contract”
in the singular, where the circumstances so require this should be read as a
reference to contracts in the plural.
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
Catastrophe Workers’ Compensation
Reinsurance Contract
Effective:  January 1, 2008


issued to


AmCOMP Preferred Insurance Company
North Palm Beach, Florida
AmCOMP Assurance Corporation
North Palm Beach, Florida
and
any and all insurance companies which are now or
hereafter come under the same ownership or management as the
AmCOMP Group
North Palm Beach, Florida












First Excess Catastrophe Workers’ Compensation Reinsurance


Reinsurers
 
Participations
         
Max Bermuda Ltd.
    15.0 %
Tokio Millennium Re Ltd.
    10.0            
Through Benfield Limited (Placement Only)
       
Imagine Underwriting ApS
       
  (for Imagine Syndicate 1400)
    20.0  
PARIS RE
    10.0            
Through Benfield Limited
       
Lloyd’s Underwriters and Companies
       
  Per Signing Page(s)
    30.0  
Chaucer Underwriting A/S
       
  (for and on behalf of Chaucer Syndicates Limited 1084 & 1301)
    15.0            
Total
    100.0 %






 

--------------------------------------------------------------------------------

Table of Contents


Second Excess Catastrophe Workers’ Compensation Reinsurance


 
Reinsurers
 
Participations
         
Arch Reinsurance Company
    15.0 %
Tokio Millennium Re Ltd.
    30.0            
Through Benfield Limited (Placement Only)
       
Imagine Underwriting ApS
       
  (for Imagine Syndicate 1400)
    17.5  
PARIS RE
    5.0            
Through Benfield Limited
       
Lloyd’s Underwriters and Companies
       
  Per Signing Page(s)
    15.0  
Chaucer Underwriting A/S
       
  (for and on behalf of Chaucer Syndicates Limited 1084 & 1301)
    17.5            
Total
    100.0 %


